Citation Nr: 0820318	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased, compensable disability 
rating for chronic tonsillitis.

2.  Entitlement to an increased disability rating for post-
operative residuals of an arthrotomy of the left knee, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from January 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's chronic tonsillitis is asymptomatic, except 
for a report of tonsillitis once or twice per year, which 
requires antibiotic treatment and causes hoarseness.

2.  Throughout the rating period on appeal, the service-
connected post-operative residuals of an arthrotomy of the 
left knee has been manifested by pain on motion and 
arthritis, with motion limited to no less than 125 degrees 
flexion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
chronic tonsillitis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.97, Diagnostic Code 6516 (2007).

2.  The criteria for a disability rating in excess of 20 
percent for post-operative residuals of an arthrotomy of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, 5256-5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter dated in 
October 2005 from the agency of original jurisdiction (AOJ) 
to the appellant.  This letter informed the appellant of what 
evidence was required to substantiate his claims for 
increased disability ratings.  This letter also informed him 
of his and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claims. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information for the veteran's increased 
rating claims for post-operative residuals of an arthrotomy 
of the left knee and chronic tonsillitis.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
stated that all VCAA notice errors are presumed prejudicial 
and require reversal unless the VA can show that the error 
did not affect the essential fairness of the adjudication.  
To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  There must be a demonstration that there 
was no prejudicial error.  See Fenstermacher v. Phila. Nat'l 
Bank, 493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by a service 
organization in this case.  Further, an SOC issued in March 
2006, under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant diagnostic 
codes (38 C.F.R. § 4.97, Diagnostic Code 6516 and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257) for rating chronic tonsillitis 
and post-operative residuals of an arthrotomy of the left 
knee, and included a description of the rating formulas for 
all possible schedular ratings under these diagnostic codes.  
The appellant was, thus, informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the current evaluations 
assigned by the RO.  Also, the claimant demonstrated that 
there was actual knowledge of what was needed to establish 
his claims in statements by him and his representative.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in January 2006 was decided after the issuance of an initial, 
appropriate VCAA notice.  As such, there was no defect with 
respect to timing of the VCAA notice.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examinations.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claims, including a transcript of the veteran's testimony at 
a hearing before the undersigned Veterans Law Judge (VLJ).  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  In this case, the 
increased rating claim was received in July 2005.  As such, 
the rating period for consideration on appeal is from July 
2004.  38 C.F.R. § 3.400 (2007).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2007); Esteban v. Brown, 6 Vet. App 259 (1994).

Analysis

Chronic Tonsillitis

The veteran's chronic tonsillitis is currently evaluated as 
noncompensable by analogy pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6516, for chronic laryngitis.  See 38 C.F.R. 
§ 4.20 (2007) (when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but also 
the anatomical localization and symptomatology, are closely 
analogous).  

Under Diagnostic Code 6516, a 10 percent disability 
evaluation is assigned for hoarseness with inflammation of 
the cords or mucous membrane.  A 30 percent disability rating 
is assigned for hoarseness with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  See 38 C.F.R. § 4.97, Diagnostic Code 
6516 (2007).

The Board finds that the evidence of record does not warrant 
an initial compensable disability evaluation.  In this 
regard, the Board notes that the objective clinical evidence 
of record does not show that the veteran has hoarseness with 
inflammation of the cords or mucous membranes.  The Board 
acknowledges that the veteran reported at his December 2005 
VA examination that he experiences one or two episodes of 
tonsillitis per year, which require antibiotics and cause 
occasional hoarseness.  The Board also acknowledges that the 
veteran testified that his tonsillitis caused painful 
swallowing and a dry throat.  However, he was asymptomatic at 
his VA examination and his treatment records do not confirm 
his symptoms.  In this regard, the Board notes that, upon 
examination, there was no evidence of purulent discharge, 
dyspnea, nasal regurgitation, sinusitis, or allergy attacks.  
His mucous membrane was pink and moist with clear drainage, 
and his turbinates were not swollen.  There was also no 
erythema of the oropharnyx and his tonsils were small.  
Accordingly, the Board finds that a compensable evaluation is 
not warranted under the provisions of Diagnostic Code 6516.

The Board has also considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
objective showing by the veteran that his chronic tonsillitis 
has caused marked interference with his employment or has 
necessitated frequent periods of hospitalization.  As such, 
the Board finds that this case does not warrant referral to 
the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher, compensable 
rating for his chronic tonsillitis, on either a schedular or 
extra-schedular basis, so the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Post-operative Residuals of an Arthrotomy of the Left Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The veteran's post-operative residuals of an arthrotomy of 
the left knee are currently assigned a 20 percent disability 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
A 20 percent disability evaluation is warranted for moderate 
recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257. For a 30 percent 
disability evaluation, there must be severe knee impairment, 
with recurrent subluxation or lateral instability.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds no basis for 
assigning a higher disability rating for the veteran's left 
knee disability under DC 5257 as contemplated for severe 
recurrent subluxation or lateral instability.  Objective 
clinical evaluation of the knee repeatedly has been 
unremarkable for any indications of any instability or 
subluxation, despite the veteran's report that he sometimes 
wears a brace on this knee for support.  The Court has held 
that in determining the proper rating to be assigned for a 
given disability, the Board may only consider those factors 
which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  As such, an increase on the basis of functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability is not for application in 
this analysis of Diagnostic Code 5257, because such Code 
section is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has additionally contemplated the propriety of 
assigning an additional separate evaluation in the present 
case based on limitation of motion.  In this vein, the VA 
General Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  Likewise, the VA General 
Counsel has also held that, when x-ray findings of arthritis 
are present and a veteran's knee disability is evaluated 
under Code 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

In the present case, the competent evidence contains a 
confirmed diagnosis of arthritis by x-ray.  While the Board 
acknowledges that the radiology report has not been 
associated with the veteran's claims file, the Board points 
out that the December 2005 VA examiner noted that x-rays in 
the veteran's medical records show moderate left knee 
arthritis related to his post-operative residuals of an 
arthrotomy of the left knee.  However, the veteran does not 
even have noncompensable limitation of motion of the left 
knee.  At his December 2005 VA examination, he had range of 
motion in his left knee from 0 to 125 degrees, albeit with 
some pain.  However, this is essentially normal range of 
motion.  See 38 C.F.R. § 4.71, Plate II (full range of motion 
for the knees is from 0 to 140 degrees, extension to 
flexion).  His range of motion was greater than that required 
for even the lowest possible rating (of 0 percent) under 
Diagnostic Codes 5260 and 5261 for flexion and extension, 
respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260-
61 (Diagnostic Code 5260:  a noncompensable rating is 
assigned when flexion is limited to 60 degrees.  Diagnostic 
Code 5261: a noncompensable evaluation is warranted when 
extension is limited to 5 degrees.).  As such, a separate 10 
percent evaluation for noncompensable limitation of motion of 
the left knee, a major joint, is not for assignment.  38 
C.F.R. § 4.45(f) (2007).  VAOPGCPREC 9-2004 (September 17, 
2004).  

The evidence does not indicate that he has ankylosis of the 
left knee, so Diagnostic Code 5256 is inapplicable.  See also 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992), both indicating that 
ankylosis is complete immobility of the knee joint in a 
fixed position, either favorable or unfavorable. The Board 
has also considered whether any alternate Diagnostic Code may 
serve as a basis for an increased rating here.  As the 
competent evidence does not establish that the veteran has 
impairment of the tibia and fibula, Diagnostic Code 5262 is 
not for application.  

Additionally, the Board has considered whether the veteran is 
entitled to a separate rating for a scar of the left knee.  
Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118, which was revised during the pendency of this 
appeal.  However, Diagnostic Code 7804, for consideration in 
this appeal, remained essentially unchanged.  Throughout the 
entirety of the appeal, evidence of a superficial and painful 
scar is required in order to achieve a compensable rating 
under Diagnostic Code 7804.  In this case, however, the 
evidence does not establish that such criteria have been met.  
Indeed, upon VA examination in December 2005, the veteran did 
not raise any complaints regarding the scar, and the VA 
examiner did not note any findings referable to the scar.  
For these reasons, assignment of a separate evaluation for a 
left knee surgical scar is not warranted.  

In concluding the veteran is not entitled to a higher rating 
for his left knee disability, the Board has considered as 
well whether he has additional functional loss - over and 
beyond that objectively shown - due to his pain, or because 
of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Nevertheless, there has been no objective clinical 
indication, including at his VA compensation examination, 
that his knee pain causes additional functional impairment 
over and beyond that objectively shown, even when his 
symptoms are most problematic, during "flare-ups."  As a 
result, his current 20 percent rating adequately compensates 
him for the extent of his pain, including insofar as its 
resulting affect on his range of motion.  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the post-operative residuals of an arthrotomy of his 
left knee caused marked interference with his employment 
(meaning above and beyond that contemplated by his current 
20-percent rating) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In particular, the 
December 2005 VA examiner noted that the veteran's 
unemployment was related to co-morbidities.  Accordingly, the 
Board does not have to refer this case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 20 percent 
for post-operative residuals of an arthrotomy of his left 
knee, on either a schedular or extra-schedular basis, before 
and after the temporary total convalescence rating.  As the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in his favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).





	(CONTINUED ON NEXT PAGE)




ORDER

The claim for a compensable disability rating for chronic 
tonsillitis is denied.

The claim for a rating higher than 20 percent for post-
operative residuals of an arthrotomy of the left knee is also 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


